I cannot concur in the majority opinion. I think Code,23-4-10(f), controls, and that Code, 23-4-11, applies only to cases where payments may properly be made to partial dependents, and there are two or more who may be classed as such. In such case the Commissioner may make payment to one of such partial dependents, which will operate to discharge all other claims therefor. I do not think section 11 was intended to weaken in any way the mandatory character of Code,23-4-10(f).
  Judge Riley concurs in this note of dissent. *Page 467